DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments, the 35 USC § 101 has been removed. However, the updated 35 USC § 103 rejection of claims 1-2, 4-9, 11-16, and 18-23 are applied in light of Applicant's amendments.  
Applicant’s arguments with respect to the rejection to the claims regarding the 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation “the a second training “.  It is unclear what training is being referred to. It is unclear because “the a second training” has not been properly introduced. Applicant should use ‘a’ or ‘an’ to introduce new limitations, and then refer to those limitations with ‘the’ or ‘said’. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 4-6, 8, 11-13, 15, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160180291 (hereinafter “Beck”) et al., in view of U.S. PGPub 20170236081 (hereinafter “Grady”) et al., in further view of U.S. PGPub 20080225870 (hereinafter “Sundstrom”) et al.,
 As per claim 1, Beck teaches a method comprising:
applying, by the processing device, the machine learning model to the generated input to obtain a first numerical value characterizing a probability that the employee is engaged in an adverse relation with one or more other employees of the organization, wherein applying the machine learning model comprises extracting, …one or more features of the generated input;Beck 0021-0023: “a probability determiner for determining a set of probabilities, wherein each probability of the set of probabilities comprises a ratio of a number of transitions from a first job to a second job divided by a number of total employees in the first job; a grouper for determining a group of job transition histories wherein each job transition history is associated with one employee; a filter for determining a subset of job transition histories from the group of job transition histories by filtering based at least in part on a transition characteristic; a normalizer for determining a model set of job transition histories by normalizing the subset of job transition histories; a feature vector extractor for determining a set of feature vectors wherein each feature vector is based at least in part on a job transition history of an employee and on the set of probabilities; a model builder for determining a model based at least in part on the set of feature vectors; and a rater for rating job transitions of a selected employee based on the model, using a set of test feature vectors…A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories and the set of feature vectors determined from the set of job transition histories to predict retention risk…The supervised learning model determines a weight for each feature (e.g., each job transition) that shows the influence and correlation of the feature on the retention risk and provides the best accuracy on predicting retention risk…we use cross validation to measure the statistical significance and accuracy of prediction--for example, by having the model train on a first set of employee feature vectors and apply the feature weights on a second set of employee feature vectors. The first set of employee feature vectors and the second set of employee feature vectors are non-overlapping to avoid bias in training and to make the model generalizable. The trained models are applied to determine the probability that an active employee, represented by a job transition history and a feature vector, will leave the company in the next year. Once the retention model is built, a predictor can use the model to determine retention risk for a given employee. The predictor receives a job transition history associated with the given employee, normalizes the job transition history, determines a feature vector from the normalized job transition history, and makes a retention risk prediction based on the feature vector and the model…0030-0032: retention risk determiner 300 comprises predictor 314. In some embodiments, predictor 314 comprises a predictor for predicting retention risk based on a model… In some embodiments, rater 316 determines the retention risk associated with adding each of the possible next job transitions to the job transition history. In some embodiments, rater 316 rates a possible next job transition based at least in part on its effect on retention risk (e.g., by 
Beck may not explicitly teach the following. However, Grady teaches:
based on one or more natural language processing algorithms…; 
Grady 0098: “a form of natural language processing ( NLP) may be used to interpret the meaning of text and identify the subject matter of the text, an audio file may be converted to text using a speech-to-text conversion technique, or an image processing technique may be used to identify the participants at a meeting or to better understand a task being discussed…0319: Note that in addition to the data analysis or modeling techniques mentioned, sentiment analysis may provide a basis for evaluating or monitoring an organization and its members. In this case sentiment analysis refers to a Natural Language Processing ( NLP) based evaluation of one or more communications to measure or determine the "mood" of an interaction, thereby allowing the tracking and visualizing of positive and negative messages. Sentiment analysis may be particularly useful in identifying when a change in mood or opinion occurs as evidenced by changes in the content, timing, or frequency of a specific interaction or a group of interactions, as this may be of importance in determining churn risk, etc.”
accessing, by a processing device, employee generated data stored in one or more data stores, the employee generated data being generated by an employee in a course of employment with an organization; generating, by the processing device and based on the accessed employee- generated data, an input into a machine learning model, the input comprising at least one of emails, surveys, minutes, or records of conversations by the employee;Grady 0126-0134: “Accessing the user identified source(s) of information and/or other sources such as email
Beck and Grady are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck with the aforementioned teachings from Grady with a reasonable expectation of success, by adding steps that allow the software to access employee data with the motivation to more efficiently and accurately organize and analyze information [Grady 0126].
 Beck and Grady may not explicitly teach the following. However, Sundstrom teaches:
and wherein the machine learning model is trained by a training set generator performing operations of: generating a first training input comprising words that indicate a development of an adverse historical relation between two or more employees: identifying a target output comprising a developed adverse historical relation between the two or more employees; and generating an association between the first training input and the target output; Sundstrom 0030-0064, 0084: “Referring to FIG. 3, communication initiation prediction subsystem 202 may include a communication initiation predictor component 300 and a number of data sources containing stored information for the first user that indicates the second user. The stored information for the first user may include, but is not limited to, information from planning data sources, such as calendar data 302, to-do lists 304, project plan data 306, and other user . The stored information for the first user may include, but is not limited to, information from communication history data sources, such as email logs 310, telephone call logs 312, instant messaging logs 314, and other communication logs 316. These data sources may contain information indicating current and future activity of the first user, and/or indicating past activity of the first user. This data may be analyzed by communication initiation predictor component 300 to produce the predicted likelihood… parameters used to predict the likelihood are customizable by the first user, based on the source of the stored information for the first user, the type of the stored information for the first user, and the identity of the second user… The predicted likelihood may be a predicted probability and may be represented by a number between 0 and 1. This number can be determined in various ways, as will be described below. In one embodiment, the predicted likelihood may be assigned fixed probabilities. In an alternative embodiment, the predicted likelihood may be assigned calculated probabilities… If greater than or equal to 0.8 the number is translated to `highly likely` [0036] If greater than or equal to 0.5 and less than 0.8, it is translated to `likely` [0037] If greater than or equal to 0.2 and less than 0.5, it is translated to `somewhat likely` [0038] If less than 0.2, it is translated to `unlikely.`{Examiner note: The art teaches the ability to receive, analyze, and generate prediction data relating to user interactions from based on current and historical interactions/logs. Further, the art teaches predicting the likelihood of user interactions/reactions based off of generating a probability from the user interaction data and a predicted likelihood that satisfies a threshold requirement (‘identifying a target output and generating an association’). Thus, the combination of the references teaches the functionality of the claim limitations of receiving text/language data, and analyzing said data to produce correlation analysis.}
Beck, Grady, and Sundstrom are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck and Grady with the aforementioned teachings from Sundstrom with a reasonable expectation of success, by adding steps that allow the software to generate data with the motivation to more efficiently and accurately analyze user interaction information [Sundstrom 0030.
As per claim 4, Beck, Grady, and Sundstrom teach all the limitations of claim 1. 
 In addition,  Beck teaches:
 wherein applying the machine learning model to the generated input is further to obtain a second numerical value characterizing a probability that the employee is to resign from the organization within a period of time;Beck 0021-0023: “a probability determiner for determining a set of probabilities, wherein each probability of the set of probabilities comprises a ratio of a number of transitions from a first job to a second job divided by a number of total employees in the first job; a grouper for determining a group of job transition A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories and the set of feature vectors determined from the set of job transition histories to predict retention risk…The supervised learning model determines a weight for each feature (e.g., each job transition) that shows the influence and correlation of the feature on the retention risk and provides the best accuracy on predicting retention risk…we use cross validation to measure the statistical significance and accuracy of prediction--for example, by having the model train on a first set of employee feature vectors and apply the feature weights on a second set of employee feature vectors. The first set of employee feature vectors and the second set of employee feature vectors are non-overlapping to avoid bias in training and to make the model generalizable. The trained models are applied to determine the probability that an active employee, represented by a job transition history and a feature vector, will leave the company in the next year. Once the retention model is built, a predictor can use the model to determine retention risk for a given employee. The predictor receives a job transition history associated with the given employee, normalizes the job transition history, determines a feature vector from the normalized job transition history, and makes a retention risk prediction based on the feature vector and the model…0030-0032: retention risk determiner 300 comprises predictor 314. In some embodiments, predictor 314 comprises a predictor for predicting retention risk based on a model… In some embodiments, rater 316 determines the retention risk associated with adding each of the possible next job transitions to the job transition history. In some embodiments, rater 316 rates a possible next job transition based at least in part on its effect on retention risk (e.g., by comparing the retention risk associated with the job transition history including the possible next job transition with the retention risk associated with the unmodified job transition history).”
 As per claim 5, Beck, Grady, and Sundstrom teach all the limitations of claim 4. 
 In addition,  Beck teaches:
generating,  a second training input; identifying, by the training set generator, an occurrence of resignation; and forming, by the training set generator, an association between the a second training input and the occurrence of resignation; Beck 0021-0023: “the system for mitigating retention risk receives a set of employee transaction data (e.g., employee title changes, employee job function changes, employee location changes, company division changes, employee salary changes, etc.) and creates a model for determining the chance or risk that a given employee will leave the company (e.g., within the next year) based on associated employee job title or job function transitions. In various embodiments, employee transaction data comprises data regarding employee promotions, location changes, job title changes, job function changes, manager changes, pay changes, shift changes, hiring, firing, layoffs, voluntarily leaving, or any other appropriate employee transaction data…mitigating retention risk groups job transitions into job transition histories by employee (e.g., a job transition history comprises the history of job function transitions for an employee…A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories and the set of feature vectors determined from the set of job transition histories to predict retention risk. The prediction of future retention risk is based on the feature vector calculated above of normalized job function or job title transitions. In some embodiments, supervised learning models are used wherein each feature vector comprises a label that represents whether the associated employee left the company voluntarily. The supervised learning model determines a weight for each feature (e.g., each job transition) that shows the influence and correlation of the feature on the retention risk and provides the best accuracy on predicting retention risk. In some embodiments, we use cross validation to measure the statistical significance and accuracy of prediction--for example, by having the model train on a first set of employee feature vectors and apply the feature weights on a second set of employee feature vectors. The first set of employee feature vectors and the second set of employee feature vectors are non-overlapping to avoid bias in training and to make the model generalizable. The trained models are applied to determine the probability that an active employee, represented by a job transition history and a feature vector, will leave the company in the next year. Once the retention model is built, a predictor can use the model to determine retention risk for a given employee. The predictor receives a job transition history associated with the given employee, normalizes the job transition history, determines a feature vector from the normalized job transition history, and makes a retention risk prediction based on the feature vector and the model.”
 As per claim 6, Beck, Grady, and Sundstrom teach all the limitations of claim 1. 
 In addition,  Beck teaches:
creating a dashboard displaying the plurality of metrics associated with the job satisfaction of the employee; and providing the dashboard to a supervisor of the employee; Beck 0031: “rater 316 rates a possible next job transition based at least in part on its effect on retention risk (e.g., by comparing the retention risk associated with the job transition history including the possible next job transition with the retention risk associated with the unmodified job transition history). In some embodiments, rater 316 is implemented using a processor. In various embodiments, modules of retention risk determiner 300 are all implemented on a single processor, are each implemented on separate processors, are implemented combined onto multiple processors in any appropriate way, or are implemented in any other appropriate way. In various embodiments, retention risk determiner 300 additionally comprises an input interface (e.g., for receiving job transition information), an output interface (e.g., for providing a retention risk), a bucketer (e.g., for separating time series by an employee characteristic--e.g., by time worked at the company), or any other appropriate module…0045: FIG. 14 is a diagram illustrating an embodiment of a user interface for a retention risk mitigation system. In some embodiments, the user interface of FIG. 14 is provided by retention risk mitigation system 106 of FIG. 1 (e.g., a rater). In the example shown, the user interface displays employee information (e.g., employee information 1400) describing an employee for which a job change is desired. For example, the user interface provides employee information associated with the selected employee (e.g., name, title, manager, team, etc.), and a current retention risk (e.g., 95% chance of leaving in the next year. In some embodiments, a manager uses the user interface of FIG. 14.”
Beck may not explicitly teach the following. However, Grady teaches:
 generating, based on the employee-generated data associated with the employee, a plurality of metrics associated with a job satisfaction of the employee;Grady 0169-0173: “Employee skills, competencies and other qualifications, job title, job description, job requirements, job history within the organization; [0170] Salary, tenure, last promotion date, employee satisfaction rating, performance metrics, attendance/vacation/PTO taken, productivity metrics (e.g., sales numbers, issues fixed, cases completed), etc. These factors included with an interaction analysis can be used for: [0171] Measurement of employee engagement and a related calculation of employee churn risk that can be used to recommend retention and hiring practices; and [0172] Finding patterns between interaction behavior and performance/productivity used to recommend employee or group development, promotions, etc. [0173] Interaction Data--Each instance of an interaction between employees/personnel is captured/recorded…0230: Churn The current state of the art for calculating churn risk relies on a) employees answering questions like "how happy are you in your job" and b) managers estimating employee loyalty.”
Beck and Grady are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck with the aforementioned teachings from Grady with a reasonable expectation of success, by adding steps that allow the software to generate employee satisfaction data with the motivation to more efficiently and accurately predict and analyze employee information [Grady 0230].
 Claims 8, 11-13 and 15, 18-19 are directed to the system and CRM for performing the method of claims 1 and 4-6 above.  Since Beck and Grady teach the system CRM, the same art and rationale apply.  
 As per claim 21, Beck and Grady teach all the limitations of claim 1. 
 In addition, Grady teaches: 
wherein the machine learning model comprises a neural network; Grady 0081: “This data may then be processed and analyzed using one or more suitable techniques or methods. Such techniques or methods may include, but are not limited to (or required to include): [0082] Machine Learning ( neural 0155: These analytical processes may include machine learning techniques, collaborative or other types of filtering, neural networks, network modeling, optimization, pattern recognition, statistical modeling, etc.”
Beck and Grady are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck with the aforementioned teachings from Grady with a reasonable expectation of success, by adding steps that to utilize neural networks with the motivation to more efficiently and accurately correlate and analyze information [Grady 0081].  
Claims 22 and 23 are directed to the system and CRM for performing the method of claim 21 above.  Since Beck and Grady teach the system CRM, the same art and rationale apply. 
 Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160180291 (hereinafter “Beck”) et al., in view of U.S. PGPub 20170236081 (hereinafter “Grady”) et al., in further view of U.S. PGPub 20080225870 (hereinafter “Sundstrom”) et al., and in further view of U.S. PGPub 20140324517 (hereinafter “Fisher”) et al.            
As per claim 2, Beck, Grady, and Sundstrom teach all the limitations of claim 1. 
 Beck, Grady, and Sundstrom may not explicitly teach the following, However Fisher teaches: 
wherein the adverse relation with the one or more other employees relates to at least one of an instance of personal conflict, an instance of sexual harassment, or an instance of discrimination;Fisher 0071-0078: “If there is a history of conflict between employee 40 and his/her co-workers, supervisor(s), or others [0072] Whether the employee 40 suffered or allegedly has suffered a traumatic experience on job or elsewhere  [0073] Whether the employee 40 is alleging harassment of any type [0074] Whether the employee 40 has a history of experiencing conflicts or other difficulties with authority figures.”
Beck, Grady, Sundstrom, and Fisher are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck, Grady, and Sundstrom with the aforementioned teachings from Fisher with a reasonable expectation of success, by adding steps that allow the software to access relational data with the motivation to more efficiently and accurately analyze employee information [Fisher 0077].
 Claims 9 and 16 are directed to the system and CRM for performing the method of claim 2 above.  Since Beck, Grady, and Fisher teach the system CRM, the same art and rationale apply. 
   Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160180291 (hereinafter “Beck”) et al., in view of U.S. PGPub 20170236081 (hereinafter “Grady”) et al., in further view of U.S. PGPub 20080225870 (hereinafter “Sundstrom”) et al., and in further view of U.S. PGPub 20050216331 (hereinafter “Ahrens”) et al.      
 As per claim 7, Beck, Grady, and Sundstrom teach all the limitations of claim 1. 
 Beck, Grady, and Sundstrom may not explicitly teach the following, However Ahrens teaches: 
notifying a supervisor of the employee in response to determining that the first numerical value exceeds a predetermined threshold value;Ahrens 0065: “Therefore, to account for this variation, and to prevent a supervisor from overreacting to a situation wherein there may not actually be a problem with the employee's performance, the alert mechanisms can additionally be based on the amount of time by which the employee exceed For example, this can be done by using well known standard deviation techniques. In other words, by using collected data from past time studies, the mean time for each task (i.e., the "allowed" time) along with the standard deviation for each such task can be computed in a known manner. The PDA 12 can be programmed so that if the employee exceeds an "allowed" time by only a small amount (e.g., less than one-half of one standard deviation), then the processor 18 can display a first color (e.g., yellow), which is designated as an indication to the supervisor that the problem is of lesser importance. However, if the employee exceeds the allowed time by a significant amount (e.g., more than one whole standard deviation), then the PDA 12 can be programmed to display the particular time field using a second color (e.g., orange or red), which provide a stronger indication to the supervisor that the problem may in fact need more immediate or in depth attention.”
Beck, Grady, Sundstrom, and Ahrens are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Beck, Grady, and Sundstrom with the aforementioned teachings from Ahrens with a reasonable expectation of success, by adding steps that allow the software to notify with the motivation to more efficiently and accurately communicate user information [Ahrens 0065]. 
 Claims 14 and 20 are directed to the system and CRM for performing the method of claim 7 above.  Since Beck, Grady, Sundstrom, and Ahrens teach the system CRM, the same art and rationale apply.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qamar; Asif. CLUSTERING ANALYSIS OF RETENTION PROBABILITIES, .U.S. PGPub 20150269244The present disclosure generally relates to computer-based techniques for analyzing multiple components associated with employee value and retention risk. The present disclosure provides computer-based techniques that can be effectively applied to the problem of evaluating, compensating, and retaining employees of a business.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access